PD-0093-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                      Transmitted 3/7/2015 10:27:37 PM
                                     No. PD-0093-15                     Accepted 3/10/2015 9:00:57 AM
                                                                                          ABEL ACOSTA
                                                                                                  CLERK
                                          IN THE

                         Court of Criminal Appeals
                                  At Austin


             AARON FRANK DOMANGUEX,
                                      Appellant
                                            v.

                      THE STATE OF TEXAS
                                       Appellee

March 10, 2015                   Cause number 1388369
                           In the 262nd Judicial District Court
                                Of Harris County, Texas

                           Cause number No. 14-14-00122-CR
                  In the Court of Appeals for the Fourteenth Judicial
                                       District


     Appellant’s Motion for Extension of Time Within
     Which to file Petition for Discretionary Review

 TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       AARON FRANK DOMANGUEX, the appellant, under TEX. R. APP. P. 10.1 &

 10.5(b), moves for an extension of time within which to file his petition for

 discretionary review. In support of his motion, the appellant submits the following:

       (A) The appellant’s petition for discretionary review is due on February 20,
       2015….
      (B)    The appellant seeks an extension of time to file the appellant’s petition for
             discretionary review until today, Monday March 9, 2015.
      (C)    The appellant relies upon the following facts to reasonably explain the need
             for an extension:
                    Because of a medical emergency, the undersigned was unable to
                    complete the appellant’s petition by February 20th and therefore
                    requests an additional 15 day extension of time to file the petition that
                    accompanies this motion

       (D)   One previous motion requesting an extension of time to file the appellant’s
             petition for discretionary review has been requested and granted.

      WHEREFORE, the appellant prays that this Court will grant the requested

extension until March 9, 2015.

                                                 Respectfully submitted,

                                                      /s/ Kelly Smith
                                                    KELLY ANN SMITH

                  CERTIFICATE OF COMPLIANCE & SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that this document contains 2 9 9

words and on March 7, 2015, a copy of the foregoing was electronically served on the

State of Texas.
                                                      /s/ Kelly Smith
                                                    KELLY ANN SMITH
                                                    Texas Bar No. 00797867

                                                    P.O. Box 10751
                                                    Houston, TX 77206
                                                    281-734-0668
                                                    Kelly.A.Smith.06@gmail.com

                                                    Counsel for the appellant




                                                2